Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1-6 are currently pending. 
2. Effective Filing Date: 3/9/2020.
3. Contents of this Office Action:
	1. Claim Objections
	2. 35 U.S.C. 101 Rejections
	3. Art Rejections 
	4. Prior Art cited but not relied on
Claim Objections
Claim 1 is objected to because of the following informalities:
1. Each limitation should start with a lower case letter.
2. Each limitation should end with a semi-colon. 
3. The claim as a whole needs to end in a period. 
4. In the a proprietary template limitation, a “template communicate” should be a “template communication.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a method (claims 1-6): receiving documents from users; identifying each document; assessing each document individually and each field for errors or correctness; review each field on each form individually assess for errors on said documents; adjudicate for errors in each document, in real-time; collate errors, or a confirmation of correctness; a proprietary template communication is generated with an error list to the user for correction, or a proprietary template communicate is generated to confirm correctness; communication is set to a user; preparation of reports for user use; preparation for eFiling by sponsor, study, by site, by form; each activity tracked and documented for Inspection Readiness in real time. 
The steps of the independent claims are directed towards preparing a filing document. Specifically, the claim steps listed above under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components, although in this case generic computer components are only implied because the forms are prepared for eFiling. No computer components are even recited. Other than this implication, nothing in the claim element precludes the steps from practically being performed in the mind.
The same holds true for the dependent claims. There are no technical components. 
As such, there is no practical application or additional elements because nothing is recited to be done by a computer or technical device. 
As such, the claims are directed towards an abstract idea. 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 102(a1) and 102(a2) as being anticipated by Lasser (US10013721B1), hereinafter “Lasser.” 
Regarding claims 1 and 4-6, Lasser discloses a method of adjudicating clinical trial documents (Lasser deals with tax documents, not clinical trial documents, but according to MPEP 2111.02, “a claim preamble has the import that the claim as a whole suggests for it." Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). See also Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003)(In considering the effect of the preamble in a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the claims’ recitation of a patient or a human "in need" gives life and meaning to the preamble’s statement of purpose.). Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951) (A preamble reciting "An abrasive article" was deemed essential to point out the invention defined by claims to an article comprising abrasive grains and a hardened binder and the process of making it. The court stated "it is only by that phrase that it can be known that the subject matter defined by the claims is comprised as an abrasive article. Every union of substances capable inter alia of use as abrasive grains and a binder is not an ‘abrasive article.’" Therefore, the preamble served to further define the structure of the article produced. As such, there is nothing about the body of the claims that relates to clinical trial documents and as such the preamble is not necessary to give life, meaning, and vitality to the claim) comprising: 
receiving documents from users (Col. 14, lines 40-50 discloses examples of data sources 450 include user input or manual entry of data into an interview screen generated by UI controller 430, data imported from a prior year electronic tax return, data from online resources (such as online social networks or other online resources) and third parties databases or resources (such as government databases or documents, such as property tax records, Department of Motor Vehicle (DMV) records, etc.); 
identifying each document (Col. 13, lines 64-67 and Col. 15, lines 1-15 disclose various types of rules 461 may be utilized by embodiments. For example, “tax” rules 461 that are utilized by rule engine 412 may specify which types of data or tax documents are required, or which fields or forms of the electronic tax return should be completed. One example is if a taxpayer is married, then the electronic tax return is required to include information about a spouse. A tax rule 461 may involve if a certain box on a form (e.g., Box 1 of Form W2) is greater than a pre-determined amount, then certain fields of the electronic tax return (e.g., withholding fields) cannot be left empty and must be completed. Or, if Box 1 of Form X is populated, then Form Y must be completed. Thus, tax rules 461 may reflect various tax requirements and are expressed using the concepts or terms of data model or schema 446); 
assessing each document individually and each field for errors or correctness (Col. 2, lines 55-65 disclose certain embodiments are directed to checking for actual errors or mistakes relative to declarative expressions of constraints of tax law requirements. Fig. 13 illustrates an example of an interview screen generated by a tax return preparation application and showing various fields that can be populated with tax data that can be verified using predictive model execution according to embodiments); 
	review each field on each form individually (See limitation above); 
	assess for errors on said documents (See above);
	adjudicate for errors in each document, in real time and collate errors, or a confirmation of correctness (Col. 8, lines 30-50 disclose a tax return preparation system comprising a constraint engine of or associated with a logic agent that reads data from the data store. Other components may also include or be associated with a constraint engine such as the UI management module (to identify errors at the time data is received or entered through an interview screen). Thus, the comparison of data with a declarative constraint may be performed by the UI management module before the tax return data is written to the shared data store and read by the logic agent, which may also execute its own constraint engine for an additional error check. The calculation engine may also include a constraint engine such that data at the time of its calculation or generation, the tax return data is checked for errors relative to a declarative constraint. Thus, the comparison of tax return data in the form of calculation or generated data with a declarative constraint may be performed by the calculation engine before the tax return data is written to the shared data store and read by the logic agent, which may also execute its own constraint engine for an additional error check); 
	a proprietary template communication is generated with an error list to the user for correction, or a proprietary template communicate is generated to confirm correctness and communication is sent to a user (the errors described above are a proprietary template that is generated and communicated);
	preparation of reports for user use; preparation for eFiling by sponsor, study, by site, or by form (Col. 21, lines 39-60 disclose TLA 410 also outputs a tax data that is used to generate the actual tax return (either electronic return or paper return). The return itself can be prepared by TLA 410 or at the direction of TLA 410 using, for example, a services engine 470 configured to perform a number of tasks or services for the taxpayer. For example, services engine 470 can include a printing option 4701 a. Printing option 470 a may be used to print a copy of a tax return, tax return data, summaries of tax data, reports, tax forms and schedules, and the like. Services engine 470 may also electronically file 470 b or e-file a tax return with a tax authority (e.g., federal or state tax authority or other tax collecting entity). Whether a paper or electronic return is filed, data from shared data store 440 required for particular tax forms, schedules, and the like is transferred over into the desired format. With respect to e-filed tax returns, the tax return may be filed using the MeF web-based system that allows electronic filing of tax returns through the Internet. Of course, other e-filing systems may also be used other than those that rely on the MeF standard. Services engine 470 may also make one or more recommendations 470 c based on the run-time data 442 contained in or read by TLA 410. For instance, services engine 470 may identify that a taxpayer has incurred penalties for underpayment of estimates taxes and may recommend to the taxpayer to increase his or her withholdings or estimated tax payments for the following tax year. As another example, services engine 470 may find that a person did not contribute to a retirement plan and may recommend 470 c that taxpayer open an Individual Retirement Account (IRA) or look into contributions in an employer-sponsored retirement plan. Services engine 470 may also include a calculator 470 d that can be used to calculate various intermediate calculations used as part of the overall tax calculation algorithm. For example, calculator 470 d can isolate earned income, investment income, deductions, credits, and the like. Calculator 470 d can also be used to estimate tax liability based on certain changed assumptions (e.g., how would my taxes change if I was married and filed a joint return?). Calculator 470 d may also be used to compare analyze differences between tax years); 
	each activity tracked and documented for Inspection Readiness in real-time (by virtue of the reports and alerts being generated, these activities are tracked and documented). 
	The limitations of claims 4-6 are all addressed above because the citations disclose each of the tracking, preparation, and generating of reports. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasser.
Regarding claims 2 and 3, these limitations amount to duplicating the exact same steps of claim 1 except with a new document. MPEP 2144.04 VI(B) states In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). 
As such, the limitations of claims 2 and 3 are obvious because they merely repeat steps already addressed. 
Prior Art Cited but not Relied on
1. Goldman US10915972B1 which relates to identification of potential errors in electronic tax return. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712726805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/            Primary Examiner, Art Unit 3687